1    MCGREGOR W. SCOTT
     United States Attorney
2    DEBORAH LEE STACHEL
3    Regional Chief Counsel, Region IX
     Social Security Administration
4    FRANCESCO P. BENAVIDES
     Special Assistant United States Attorney
5           Social Security Administration
6           160 Spear Street, Suite 800
            San Francisco, CA 94105
7           Telephone: 415-977-8978
            Facsimile: 415-744-0134
8           Email: Francesco.Benavides@ssa.gov
9    Attorneys for Defendant

10                                   UNITED STATES DISTRICT COURT
11                                  EASTERN DISTRICT OF CALIFORNIA
12
                                              FRESNO DIVISION
13
     CARRIE MAE GIBSON,                          )
14                                               )
15                  Plaintiff,                   )       Civil No. 1:18-cv-00495-GSA
                                                 )
16          v.                                   )       STIPULATION TO VOLUNTARY
                                                 )       REMAND PURSUANT TO
17                                               )       SENTENCE FOUR OF 42 U.S.C.
18   NANCY A. BERRYHILL,                         )       § 405(g) AND TO ENTRY OF
     Acting Commissioner of                      )       JUDGMENT; ORDER
19   Social Security,                            )
                                                 )
20               Defendant.                      )
     ______________________________              )
21
22           THE PARTIES HEREBY STIPULATE, through their undersigned attorneys and with the

23   approval of the Court, that Defendant has agreed to a voluntary remand of this case pursuant to sentence
     four of 42 U.S.C. § 405(g).
24
            Upon remand, the Appeals Council will remand this case to an administrative law judge (ALJ)
25
     and direct him or her to issue a new decision. The ALJ will reevaluate the examining medical source
26
     opinion of Emanuel Dozier, M.D. The ALJ will also reevaluate whether Plaintiff was able to perform
27
     her past relevant work.
28




     Case No. 1:18-cv-00495-GSA                  1
1            As noted, this stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
2    Social Security Act. 42 U.S.C. § 405(g).

3
4                                                  Respectfully submitted,
5
6    Date:   Oct. 10, 2018                         Law Offices of Lawrence D. Rohlfing

7                                                  /s/ Francesco Benavides for Denise Haley*
                                                   DENISE BOURGEOIS HALEY
8                                                  (* by email authorization on Oct. 9, 2018)
9                                                  Attorney for Plaintiff

10
     Date:   Oct. 10, 2018                         MCGREGOR W. SCOTT
11                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
12
                                                   Regional Chief Counsel, Region IX
13                                                 Social Security Administration

14                                          BY:     /s/ Francesco P. Benavides_
                                                   FRANCESCO P. BENAVIDES
15
                                                   Special Assistant United States Attorney
16                                                 Attorneys for Defendant

17
18
19   IT IS SO ORDERED.

20      Dated:     October 14, 2018                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28




     Case No. 1:18-cv-00495-GSA                   2
